                Case 2:18-cv-01543-RAJ Document 29 Filed 11/07/18 Page 1 of 5



 1                                                                  The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
10
     BOMBARDIER, INC.,                     )
11                                         )              NO. 2:18-cv-1543-RAJ
                 Plaintiff,                )
12                                         )
          v.                               )
13                                                        AEROTEC DEFENDANTS’
                                           )
     MITSUBISHI AIRCRAFT CORPORATION, )                   OPPOSITION TO PLAINTIFF’S
14   MITSUBISHI AIRCRAFT CORPORATION                      MOTION TO SEAL EXHIBITS
     AMERICA, INC.; AEROSPACE TESTING      )
15   ENGINEERING & CERTIFICATION, INC.; )
     MICHEL KORWIN-SZYMANOWSKI;            )              Re-noted on Motion Calendar:
16   LAURUS BASSON; MARC-ANTOINE           )              Friday, November 9, 2018
     DELARCHE; CINDY DORNÉVAL; KEITH )
17   AYRE; and JOHN AND/OR JANE DOES 1-88, )
                                           )
18               Defendants.               )
                                           )
19

20           Defendants Aerospace Testing Engineering & Certification, Inc. (“AeroTEC”), Michel
21   Korwin-Szymanowksi, Laurus Basson, and Cindy Dornéval (collectively, the “AeroTEC
22   Defendants”), respectfully file this opposition to Plaintiff Bombardier Inc.’s Motion to Seal
23   Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David Tidd,
24   filed October 19, 2018, at Ct. Dkt. No. 3 (the “Motion to Seal”). The Motion to Seal should be
25   denied for the following reasons.
26           First, the Motion to Seal is premature and procedurally deficient, as not all Defendants
27   were timely served. Motions to seal must be noted for consideration no sooner than two Fridays
                                                                               KARR TUTTLE CAMPBELL
     AEROTEC DEFENDANTS’ OPPOSITION                                           701 Fifth Avenue, Suite 3300
     TO MOTION TO SEAL EXHIBITS - 1                                            Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
     #1208714 v1 / 45898-028                                                           Fax: (206) 682 7100
                 Case 2:18-cv-01543-RAJ Document 29 Filed 11/07/18 Page 2 of 5



 1   after filing and service. Local Rule 7(d)(2). The summons, complaint, Motion to Seal and other
 2   pleadings and partial motion papers were served on AeroTEC on October 24, 2018. See the
 3   Declaration of Service at Ct. Dkt. No. 17. At that time, Plaintiff also purported to serve defendants
 4   Michel Korwin-Szymanowksi, Laurus Basson, and Cindy Dornéval (all AeroTEC employees) at
 5   AeroTEC’s offices. The Declarations of Service on these individuals all recite that Plaintiff’s
 6   process server delivered the pleadings and papers “into the hands of and leaving same with Bradley
 7   Briscoe, Governor for [AeroTEC].” Ct. Dkt. Nos. 18-20. The undersigned is advised that while
 8   Mr. Korwin-Szymanowksi authorized Mr. Briscoe to accept service for him, neither Mr. Basson
 9   nor Ms. Dornéval gave Mr. Briscoe authority to accept service on their behalf. In any event, the
10   undersigned counsel has today appeared for these three individuals, and service of process is now
11   accepted.
12           Second, Plaintiff’s counsel did not attempt to meet and confer with AeroTEC’s counsel
13   prior to filing the Motion to Seal. A motion to seal “must include [a] certification that the party
14   has met and conferred with all other parties in an attempt to reach agreement on the need to file
15   the document under seal, to minimize the amount of material filed under seal, and to explore
16   redaction and other alternatives to filing under seal. Local Rule 5(g)(3)(A). The only exception
17   in this Court’s Standing Order for Civil Cases Assigned to Judge Richard A. Jones (Ct. Dkt. No.
18   14 at ¶6) is for applications for temporary restraining orders. Although Karr Tuttle Campbell had
19   not filed a formal notice of appearance at the time the Motion to Seal was filed, Bombardier and
20   its attorneys have known that AeroTEC was represented by Karr Tuttle Campbell through
21   correspondence that began back in May 3, 2016. See the Declaration of Richard J. Omata, filed
22   herewith. To date, the parties have still not met and conferred about the Motion to Seal.
23           Third, Plaintiff’s counsel has made the sealed exhibits available to AeroTEC’s counsel,
24   and the undersigned reviewed hard copies at Plaintiff’s counsel’s offices on October 31, 2018.
25   Plaintiff has refused to allow anyone other than counsel review the documents. Counsel does not
26   have the necessary experience or expertise in aircraft component design, engineering or
27   certification to substantively respond, but from counsel’s review, it appeared that much of the

                                                                                  KARR TUTTLE CAMPBELL
     AEROTEC DEFENDANTS’ OPPOSITION                                               701 Fifth Avenue, Suite 3300
     TO MOTION TO SEAL EXHIBITS - 2                                                Seattle, Washington 98104
                                                                                          Main: (206) 223 1313
     #1208714 v1 / 45898-028                                                               Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 29 Filed 11/07/18 Page 3 of 5



 1   contents of the sealed documents is not confidential or proprietary, and could be easily redacted
 2   rather than sealed in their entirety. See Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122,
 3   1137-38 (9th Cir. 2003) (where documents contain sensitive material only in part, public disclosure
 4   of redacted versions may be more appropriate). Pursuant to Local Rule 5(g), there is a “strong
 5   presumption of public access to the court’s files” and Plaintiff had the obligation to explore “all
 6   alternatives” to filing documents under seal.
 7           The individual Defendants have an especially serious need to see the sealed documents. In
 8   its proposed Preliminary Injunction Order, Bombardier seeks to enjoin Mr. Basson and Ms.
 9   Dornéval from accessing, using or disclosing not only the sealed documents themselves, but
10   broadly and vaguely “any information derived” from the documents, as well as enjoining them
11   from “working in any manner to support the certification or commercialization efforts on the
12   [MRJ] for the duration of these proceedings. See Ct. Dkt. No. 4-1. It is imperative that these
13   individuals have access to the sealed documents so they can understand what they contain,
14   challenge the “confidential” nature of any specific information they contain, understand the scope
15   of any restraints that may be imposed, and protect their careers and livelihood.
16           This Court should deny the Motion to Seal at this time, or at a minimum defer ruling until
17   the sealed documents have been served on the parties so they can review the documents and retain
18   the necessary experts or professionals to properly evaluate Plaintiff’s claims as to confidential
19   nature of the information contained in the sealed documents. The limited review counsel was
20   allowed in the office of Bombardier’s counsel is insufficient for the AeroTEC Defendants to
21   substantively respond to the Motion to Seal in any meaningful way. This will also allow the parties
22   to properly meet and confer and discuss less restrictive alternatives. In addition, the AeroTEC
23   Defendants request that any order granting Plaintiff’s Motion to Seal should provide that it is
24   without prejudice as to any Defendant’s right to seek to have all or part of any sealed documents
25   to be unsealed.
26   ///
27   ///

                                                                                 KARR TUTTLE CAMPBELL
     AEROTEC DEFENDANTS’ OPPOSITION                                             701 Fifth Avenue, Suite 3300
     TO MOTION TO SEAL EXHIBITS - 3                                              Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
     #1208714 v1 / 45898-028                                                             Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 29 Filed 11/07/18 Page 4 of 5



 1           Dated this 7th day of November, 2018.
 2                                               KARR TUTTLE CAMPBELL
                                                 Attorneys for Defendants Aerospace Testing
 3                                               Engineering & Certification Inc., Michel Korwin-
                                                 Szymanowksi, Laurus Basson, and Cindy Dornéval
 4

 5                                               /s/ Mark A. Bailey
                                                 Mark A. Bailey, WSBA# 26337
 6                                               Richard J. Omata, WSBA #7032
                                                 701 Fifth Avenue, Suite 3300
 7                                               Seattle, WA 98104
                                                 Phone: 206-223-1313
 8
                                                 Fax: 206-682-7100
 9                                               Email: mbailey@karrtuttle.com
                                                          romata@karrtuttle.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                             KARR TUTTLE CAMPBELL
     AEROTEC DEFENDANTS’ OPPOSITION                                         701 Fifth Avenue, Suite 3300
     TO MOTION TO SEAL EXHIBITS - 4                                          Seattle, Washington 98104
                                                                                    Main: (206) 223 1313
     #1208714 v1 / 45898-028                                                         Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 29 Filed 11/07/18 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I
 5   electronically filed the foregoing AeroTEC Defendants’ Opposition to Plaintiff’s Motion to Seal
 6   Exhibits with the Clerk of the Court and caused it to be served upon the below counsel of record
 7   using the CM/ECF system.
 8
     Brian F. McMahon, WSBA #45739                         Jerry A. Riedinger, WSBA #25828
 9   John D. Denkenberger, WSBA #25907                     Mack Harrison Shultz, WSBA #27190
     Christensen O'Connor Johnson & Kindness               James Sanders, WSBA #24565
10   1201 Third Avenue, Suite 3600                         Mary Z. Gaston, WSBA #27258
     Seattle, WA 98101-3029                                Shylah R. Alfonso, WSBA #33138
11   Phone: 206-682-8100                                   Perkins Coie LLP
     Fax: 206-224-0779                                     1201 3rd Avenue, Suite 4900
12
     Email: brian.mcmahon@cojk.com                         Seattle, WA 98101-3099
13           denkenj@cojk.com                              Phone: 206-359-8000
     Attorneys for Plaintiff                               Fax: 206-359-9000
14                                                         Email: Jriedinger@perkinscoie.com
                                                                   mshultz@perkinscoie.com
15                                                                 JSanders@perkinscoie.com
                                                                   mgaston@perkinscoie.com
16
                                                                   SAlfonso@perkinscoie.com
17                                                         Attorneys for Mitsubishi Aircraft
                                                           Corporation America, Inc.
18

19           I declare under penalty of perjury under the laws of the United States that the foregoing is

20   true and correct, to the best of my knowledge.

21           Dated this 7th day of November, 2018, at Seattle, Washington.

22                                                 /s/ Sherelyn Anderson
                                                   Sherelyn Anderson
23
                                                   Legal Assistant
24

25

26

27

                                                                                  KARR TUTTLE CAMPBELL
     AEROTEC DEFENDANTS’ OPPOSITION                                              701 Fifth Avenue, Suite 3300
     TO MOTION TO SEAL EXHIBITS - 5                                               Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
     #1208714 v1 / 45898-028                                                              Fax: (206) 682 7100
